DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0050565 to Gross in view of US Pub. No. 2017/0372688 to Bush.
Regarding claims 1-16, Gross teaches an improved acoustically and thermally insulating fire retardant composite material suitable for use in structures such as the interior passenger compartments of automotive vehicles (Gross, Abstract).  Gross teaches that the nonwoven material contains a substrate comprising matrix fibers including cellulosic fibers, synthetic fibers or a mixture thererof, wherein the binder of the nonwoven material is a bicomponent fiber binder, a latex binder, a thermoplastic material, or a mixture thereof (Id., paragraphs 0016-0019).  Gross teaches that the nonwoven material may be a spunbond nonwoven (Id., paragraph 0023). Note that spunbonding is ordinarily known in the art as forming continuous filaments. Gross teaches that synthetic fibers suitable for use as matrix fibers or bicomponent fiber fibers include fibers made from various polymers (Id., paragraphs 0138-0143), having denier range from about 1.0 dpf to about 4.0 dpf (Id., paragraph 0145).  Gross teaches that the matrix fibers can be held by a binder such as bicomponent fibers (Id., paragraph 0146) or thermoplastic materials in the form of powders, such as powdered polyethylene (Id., paragraph 0147).  Gross teaches that the fibers are bonded by passage through an oven to fuse the included thermoplastic or other binder materials (Id., paragraph 0204). Gross teaches that the nonwoven substrate has a basis weight of from about 10 gsm to about 2000 gsm (Id., paragraph 0130).  Gross teaches that the nonwoven material contains a nonwoven carrier or scrim integral with the surface of the material, wherein the scrim may be nonwoven and having a basis weight of from about 8 gsm to about 200 gsm (Id., paragraphs 0164-0167).  Gross teaches that the scrim can be formed by a carding process (Id., paragraph 0170).  Gross teaches that the nonwoven structure having a scrim will have a low caliper, such as from about 1 to about 7 mm (Id., paragraph 0190) and an airflow resistance of from about 500 to about 10,000 Rayls (Id., paragraph 0191).  Gross teaches that the nonwoven material can be bonded to a structural support, such as rug or carpeting, or as a trunk liner (Id., paragraph 0213).  
Regarding the claimed structure and properties, including the layer not comprising an airlaid nonwoven material, Gross teaches that the first nonwoven material may be a spunbonded nonwoven (Gross, paragraph 0023). Note that an airlaid nonwoven is an alternative that is not necessarily required (Id., claims 1 and 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic composite material of Gross, wherein the nonwoven material consists of thermally bonded spunbonded filaments, such as a mixture of synthetic matrix filaments and/or bicomponent filaments and/or polyethylene adhesive powders, wherein the filaments comprise a linear density, such as within the claimed range, and the composite material comprises a carded nonwoven carrier, and wherein the composite material comprises a basis weight and caliper, such as within the claimed ranges, motivated by the desire of forming a conventional acoustic composite material based on the totality of the teachings of Gross.  Note that a mixture of filaments or bicomponent synthetic filaments will necessarily comprise polymers having different melting points.
Alternatively, note that the recitation of an airlaid material is directed to the process of forming a nonwoven material.  Therefore, the limitation is considered a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Gross teaches that the second nonwoven material is a carded nonwoven, but does not appear to teach whether the fibers forming the nonwoven are staple fibers.  Gross suggests that greater air flow resistance is a desirable property for the scrim or carrier (Id., paragraph 0191). 
Bush teaches a similar acoustic assembly comprising a lofted lapped or airlaid bulk absorber layers for acoustic absorption and compression resistance (Bush, Abstract, paragraph 0001) formed from a carded nonwoven material (Id., paragraph 0025).  Bush teaches that the composite comprises one or more scrim layers in conjunction with the lofted/lapped/laid layers (Id., paragraphs 0018-0021).  Bush teaches that the material fibers that make up an acoustic composite material/layer may have a linear mass density from about 0.5 to about 25 denier, wherein the length of the fibers may be staple length (Id., paragraph 0028).  Bush teaches that shorter fibers may have advantages in relation to the performance of the acoustic material, as the selected air flow resistivity achieved using short fibers may be significantly higher than the air flow resistivity of a conventional nonwoven material, as the shorter fibers pack more efficiently and reduce the degree of disorder in the packing of the fibers (Id., paragraph 0029).  Bush teaches that the fibers may comprise synthetic fibers, bicomponent fibers, adhesives, and powders (Id., paragraphs 0030-0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic composite material of Gross, wherein the nonwoven carrier consists of carrier fibers having a linear density, such as within the claimed range, as taught by Bush, motivated by the desire of forming a conventional acoustic composite material comprising a carded nonwoven layer known in the art as providing improved air flow resistivity.
	Regarding claims 9, 10 and 14, the prior art combination teaches that the airflow resistance is from about 500 to about 10,000 Rayls, desirably from about 500 to about 5,000 Rayls, wherein it is possible to produce materials with a variety of airflow resistance through the selection of materials (Gross, paragraph 0191). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic composite material of the prior art combination, and adjusting and varying the air flow resistance, such as within the claimed ranges, as taught by Gross, motivated by the desire of forming a conventional acoustic composite material having the desired properties based on the totality of the teachings of Gross.
Regarding claim 16, the prior art combination appears to recite a first and second nonwoven material as claimed, without additional components.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic composite material of the prior art combination, wherein the material consists of the claimed first and second nonwoven materials, as taught and suggested by Gross, motivated by the desire of forming a conventional acoustic composite material having the desired structure and properties based on the totality of the teachings of Gross.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0050565 to Gross in view of US Pub. No. 2017/0372688 to Bush and US Pub. No. 2004/0077247 to Schmidt.
Regarding claims 1-16, the prior art combination appears to teach the claimed linear density range.  Alternatively, Schmidt teaches a similar spunbond nonwoven laminate suitable for use as an acoustical insulation material, comprising a first and a second layer, the second layer containing thermoplastic multicomponent spunbond filaments having an average denier greater than about 2.3 dpf (Schmidt, Abstract, paragraphs 0009-0011).  Schmidt teaches that the first layer has a greater density than the second layer, and that the second layer has a greater thickness than the first layer (Id., paragraph 0031), wherein the thickness of the material is at least about 2.0 mm (Id., paragraph 0033).  Schmidt teaches that the layers may be bonded to each other using any known techniques, including thermal bonding (Id., paragraphs 0079, 0080).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the acoustic composite material of the prior art combination, wherein the nonwoven material consists of thermally bonded spunbonded filaments comprising a linear density, such as within the claimed range, as taught by Schmidt, motivated by the desire of forming a conventional acoustic composite material comprising a spunbonded multicomponent filament layer having a linear density known in the art as being predictably suitable for acoustic insulation applications.

Response to Arguments
Applicant's arguments filed October 28, 2022, have been fully considered but they are not persuasive. Applicant argues that Gross’s composite material requires including airlaid fibrous layer as an essential component.  Examiner respectfully disagrees.  As set forth above, Gross teaches that the first nonwoven material may be a spunbonded nonwoven, and that an airlaid nonwoven is an alternative that is not necessarily required.
Applicant argues that the skilled person would understand that the length and denier values of paragraph 0145 of Gross describe the fibers being in airlaid manufacturing.  Examiner respectfully disagrees.  Gross recites the denier in certain embodiments and the length in certain embodiments, as set forth in paragraph 0145. Gross does not appear to require both the denier and lengths simultaneously.  Additionally, as set forth in at least Schmidt, one of ordinary skill would understand that the denier values set forth in Gross are known in the art as being predictably suitable for spunbonding nonwovens used in acoustic insulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786